ORDER
PER CURIAM.
AND NOW, this 10th day of May 2016, the Petition for Allowance of Appeal is GRANTED. Because the Commonwealth Court substituted its own assessments. of the evidence and the. credibility of the witnesses for that of the Unemployment Compensation Review Board’s (“UCBR”), the judgment, of the Commonwealth Court is REVERSED, and the determination of the UCBR is reinstated. See Peak v. UCBR, 509 Pa. 267, 501 A.2d 1383 (1985) (holding that the UCBR is “the ultimate finder of fact” and it is not an-appellate court’s function to balance the evidence; questions of credibility, and the resolution of evidentiary conflicts are not subject to reevaluation upon appellate review).
Chief Justice SAYLOR files a dissenting statement in which Justice 'DOUGHERTY joins.